DETAILED ACTION
This Office action is in response to a response filed by Applicant on 5/10/2022.  Examiner determined that while Applicant’s arguments are persuasive, the application is not in condition for allowance.  Therefore, Examiner is re-issuing the Non-final Office Action in order to provide Applicant with the appropriate opportunity to respond to the new rejection presented forthwith. 

Response to Amendment
Applicant presents amendments to claims 1, 4, 13, 14, and 16 and cancels claims 3 and 15.  All amendments have been considered.
Applicant incorporates the subject matter from claims 3 and 15 into independent claims 1 and 13, respectively.  Based upon consideration of Applicant’s argument and a review of the previously cited references, a new search was performed, resulting in Examiner presenting new rejections related to independent claims 1 and 13.  Examiner issues a new Non-final Office Action.

Response to Arguments
Applicant presents arguments regarding the application of previously cited references applied to subject matter found in previously dependent claims 3 and 15, which are currently incorporated into independent claims 1 and 13.  All amendments have been fully considered.
As stated above, Applicant’s arguments are persuasive.  The previously cited combination of prior art fails to disclose all of the limitations of previous claims 3 and 15 (currently found in claims 1 and 13).  A new search was conducted and the missing limitations were found in the following combination of references, which serve as the new basis for the rejection of the independent claims 1 and 13 under 35 U.S.C. 103, below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 13, 16-17, 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Pat. App. Pub. 2002/0174345 A1) in view of Ito (U.S. Pat. 6,938,028 B1) in view of Kuraki (U.S. Pat. App. Pub. 2008/0298596 A1).
Regarding claim 1, Patel discloses: a fingerprint encryption method, comprising: acquiring a fingerprint image (the user is instructed to place his/her finger onto the fingerprint reader for scanning to obtain the first fingerprint image. Patel para. 101. The received fingerprint image is then encrypted and sent. Patel para. 101.).
Patel does not disclose: dividing the fingerprint image into a plurality of block images according to a preset window, wherein a size of each of the plurality of block images is the same with a size of the preset window; determining identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order; and determining, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image, wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order.
However, Ito does disclose: dividing the [fingerprint] image into a plurality of block images according to a preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.), wherein a size of each of the plurality of block images is the same with a size of the preset window (the image is divided into tile units of a predetermined size. Ito col. 5, ll. 17-18. The tile units are uniform in order to facilitate image enlargement and reduction. Ito col. 5, ll. 20-21.); determining identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order (identifiers are generated and assigned to each tile where identifiers are numbers identifying the location order of tiles along the column and row. Ito col. 7, ll. 31-41.); and determining, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image (a single image file is generated (which would inherently be encrypted) from image data of each encrypted tile and the number identifier of each tile. Ito col. 4, ll. 50-64.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with image encryption by dividing an image into equal sized image blocks and image block order information based upon the teachings of Ito. The motivation being to protect an image by dividing up the image prior to encryption in order to allow only a portion of the image to be managed. Ito col. 1, ll. 37-44.
Patel in view of Ito does not disclose: wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order.
However, Kuraki does disclose: wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order (the key management server extracts position information of the portion of the document that is encrypted and a decryption key (interpreted as the recited encryption password) for decrypting this portion from a key management database and transmits the decryption key to the decryption apparatus.  The decryption apparatus process the electronic image by using the position information (interpreted as information relied on to drive the recited encryption order) and decryption key received from the key management server (interpreted as the encryption password received from a server) so as to decrypt the encrypted part so that it is legible. Kuraki abstract and ¶ 37.  In decrypting images, decryption order is driven by pixel position information.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with receiving from a server an encryption password which indicates the encryption order based upon the teachings of Kuraki.  The motivation being to customize the generated encryption key basd upon position information and access permissions for the selected image area. Kuraki Fig. 6 and ¶ 56.
Regarding claim 4 and 16, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1 and claim 13, respectively, further comprising: transmitting the encrypted fingerprint image to the server (image servers stored the encrypted image file. Ito col. 6, ll. 11-13.). 
Regarding claim 5, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1, wherein before acquiring the fingerprint image, the method further comprises: receiving a fingerprint capturing request, and capturing a fingerprint in response to the fingerprint capturing request to acquire the fingerprint image (the user is instructed to place his/her finger onto the fingerprint reader for scanning to obtain the first fingerprint image. Patel para. 101. The received fingerprint image is then encrypted and sent. Patel para. 101.).  
Regarding claim 6, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1, wherein the preset window comprises a plurality of sub-windows (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36. Separating the tiles into separate associated color channel tiles reads on the recited plurality of sub-windows.), and dividing the fingerprint image into a plurality of block images according to a preset window comprises: dividing the fingerprint image into the plurality of block images according to the size of the preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.); and for each of the plurality of block images, dividing the block image into a plurality of sub-block images according to a corresponding sub-window (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36.), wherein identifiers of the plurality of sub-block images have a second preset sequence (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).
Regarding claims 9 and 20, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1 and claim 13, respectively, wherein the preset window occupies PxP pixels, where P is a positive integer greater than or equal to 16 (Ito Figure 2A.). 
Regarding claim 10, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1, wherein the identifiers of the plurality of block images are selected from a group consisting of numeric numbers and character numbers (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).  
Regarding claim 13, Patel discloses: a fingerprint encryption device, comprising: a fingerprint image capturing circuitry configured to capture a fingerprint image(the user is instructed to place his/her finger onto the fingerprint reader for scanning to obtain the first fingerprint image. Patel para. 101. The received fingerprint image is then encrypted and sent. Patel para. 101.).
Patel does not disclose: a division circuitry configured to divide the fingerprint image into a plurality of block images according to a preset window, wherein a size of each of the plurality of block images is the same with a size of the preset window; an identifier determination circuitry configured to determine identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order; and an encryption circuitry configured to determine, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image, wherein the finqerprint encryption device further comprises an encryption password reception circuitry configured to receive from a server an encryption password which indicates the encryption order.
However, Ito does disclose: a division circuitry configured to divide the [fingerprint] image into a plurality of block images according to a preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.), wherein a size of each of the plurality of block images is the same with a size of the preset window (the image is divided into tile units of a predetermined size. Ito col. 5, ll. 17-18. The tile units are uniform in order to facilitate image enlargement and reduction. Ito col. 5, ll. 20-21.); an identifier determination circuitry configured to determine identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order (identifiers are generated and assigned to each tile where identifiers are numbers identifying the location order of tiles along the column and row. Ito col. 7, ll. 31-41.); and an encryption circuitry configured to determine, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image (a single image file is generated (which would inherently be encrypted) from image data of each encrypted tile and the number identifier of each tile. Ito col. 4, ll. 50-64.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with image encryption by dividing an image into equal sized image blocks and image block order information based upon the teachings of Ito. The motivation being to protect an image by dividing up the image prior to encryption in order to allow only a portion of the image to be managed. Ito col. 1, ll. 37-44.  
Patel in view of Ito does not disclose: wherein the finqerprint encryption device further comprises an encryption password reception circuitry configured to receive from a server an encryption password which indicates the encryption order.
However, Kuraki does disclose: wherein the finqerprint encryption device further comprises an encryption password reception circuitry configured to receive from a server an encryption password which indicates the encryption order (the key management server extracts position information of the portion of the document that is encrypted and a decryption key (interpreted as the recited encryption password) for decrypting this portion from a key management database and transmits the decryption key to the decryption apparatus.  The decryption apparatus process the electronic image by using the position information (interpreted as information relied on to drive the recited encryption order) and decryption key received from the key management server (interpreted as the encryption password received from a server) so as to decrypt the encrypted part so that it is legible. Kuraki abstract and ¶ 37.  In decrypting images, decryption order is driven by pixel position information.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with receiving from a server an encryption password which indicates the encryption order based upon the teachings of Kuraki.  The motivation being to customize the generated encryption key basd upon position information and access permissions for the selected image area. Kuraki Fig. 6 and ¶ 56.
Regarding claim 17, Patel in view of Ito in view of Kuraki discloses the limitations of claim 13, wherein the preset window comprises a plurality of sub-windows (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36. Separating the tiles into separate associated color channel tiles reads on the recited plurality of sub-windows.), and the division circuitry comprises: a block image division circuitry configured to divide the fingerprint image into the plurality of block images according to the size of the preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.); and a sub-block image division circuitry configured to: for each of the plurality of block images, divide the block image into a plurality of sub-block images according to a corresponding sub-window (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36.), wherein identifiers of the plurality of sub-block images have a second preset sequence (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).
Regarding claim 21, Patel in view of Ito in view of Kuraki discloses the limitations of claim 13, wherein the identifiers of the plurality of block images are selected from a group consisting of numeric numbers and character numbers (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).

Claims 2, 14 rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ito in view of Kuraki in view of Dreifus (U.S. Pat. App. Pub. 2020/0106600 A1).
Regarding claims 2 and 14, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1 and claim 13, respectively. Patel in view of Ito in view of Kuraki does not disclose: wherein the plurality of encrypted block images is arranged according to the encryption order which comprises randomly arranged identifiers of the plurality of block images and is different from the first preset order.
However, Dreifus does disclose: wherein the plurality of encrypted block images is arranged according to the encryption order which comprises randomly arranged identifiers of the plurality of block images and is different from the first preset order (an encryption order is generated, which is the order in which the data segments will be encrypted. The order may be random. Dreifus para. 0068. The segments are then encrypted in the encryption order. Dreifus para. 0070.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with establishing the encryption sequence in a different order from the first order of segments based upon the teachings of Dreifus. The motivation being adjusting the order to segments in the encryption process is highly resistant to brute force attacks. Dreifus para. 0076.

Claims 8, 19 rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ito in view of Kuraki in view of Horie (U.S. Pat. App. Pub. 2007/0133889 A1).
Regarding claim 8 and 19, Patel in view of Ito in view of Kuraki discloses the limitations of claim 6 and claim 17, respectively. Patel in view of Ito in view of Kuraki does not disclose: wherein the sub-window occupies MxM pixels, and the preset window occupies (MxN)x(MxN) pixels, where M is a positive integer greater than or equal to 4, and N is a positive integer greater than or equal to 4.
However, Horie does disclose: wherein the sub-window occupies MxM pixels, and the preset window occupies (MxN)x(MxN) pixels, where M is a positive integer greater than or equal to 4, and N is a positive integer greater than or equal to 4 (the image data of 640x480 pixels is divided into blocks of 8x8 pixel blocks. Horie Fig. 7 and para. 0139. The pixel coordinates are represented as row numbers and column numbers following the convention of f(k,l). Horie Fig. 7 and para. 0140.). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with dividing image data into window of MxM pixels, where M is greater than 4, making up a greater window of (MxN)x(MxN) pixels, where N is greater than 4 based upon the teachings of Horie. The motivation being to systematically handle image pixel data for encoding and decoding. Horie para. 0107.
 
Allowable Subject Matter
Claims 7, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493